UNITED STATES COURT OF APPEALS
Filed 1/18/96
                                         TENTH CIRCUIT



 UNITED STATES OF AMERICA,
                Plaintiff - Appellee,                                No. 95-2031
           v.                                                 (D.C. No. CIV 94-898 SC)
 FRED L. FOTTLER,                                              (District of New Mexico)
                Defendant - Appellee.


                                   ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, McKAY and HENRY, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined unanimously

that oral argument would not materially assist the determination of this appeal. See Fed. R. App.

P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered submitted without oral argument.


       We affirm for the reasons given by the magistrate judge as adopted by the trial court. The

mandate shall issue forthwith.


                                                      ENTERED FOR THE COURT


                                                      Monroe G. McKay
                                                      Circuit Judge


       *
        This order and judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the citation of orders
and judgments; nevertheless, an order and judgment may be cited under the terms and conditions
of 10th Cir. R. 36.3.
2